BRICKELL, C. J.
The statute confers on a landlord the right to pursue by attachment the crop grown on rented premises, when the tenant, without his consent, has removed, or is about removing, the whole, or any part of it, without payment of the rent (R. O. §§ 2961-63). Neither the intent of the tenant in removing, nor the distance from the demised premises to which the crop may be removed, is material. It is the fact of removal, or of the intent to remove, manifested by some overt act or declaration, which is the ground of at*522tachment. The language of the statute renders it incapable of any other construction, and no other can be given it, without impairing its beneficial operation. So lung as the crop remains on the rented premises, the lien of the landlord will prevail over any alienation the tenant may make of it. Whoever deals with him, is charged with notice of the 'lien. It is only after removal, and the tenant has a possession of the crops severed and distinct from the possession of the premises, that there may be an alienation of them to a purchaser, not having notice of the lien, which will prevail over it.—Lomax v. LeGrand & Co., at the last term. Therefore, whenever, by the removal, the lien of the landlord is placed in peril — is liable to be defeated by an alienation, which could not have affected it so long as the crop remained upon the demised premises — the right of the landlord to an attachment is conferred by the statute.
Some stress seems to have been placed by the Circuit Court on the fact, that the removal of the cotton was to a house on other lands of the landlord. If the motive of the tenant in removing the crop was material, this fact would be of importance, as would also the manner of removal — whether it was open or clandestine. But this motive is immaterial. The cotton was not placed in the possession of the landlord —it was removed from the rented premises, and was the subject of an alienation by the tenant, which would have defeated the lien of the landlord, and which could not have been made while the crop was on the premises.
The charge given by the Circuit Court was erroneous; and the judgment must be reversed, and the cause remanded.